       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,
     Plaintiff,                                      Civil Action No.
                                                     3:20-cv-00991 (JCH)
       V.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                     AUGUST 27, 2020
      Defendants.


            PLAINTIFF'S MOTION FOR EXPEDITED DISCOVERY
                  AND ENTRY OF PROTECTIVE ORDER

      Plaintiff Jakub Madej, pursuant to Federal Rules of Civil Procedure 26(d),

moves to conduct limited expedited discovery narrowly targeted to identify and join

the individual defendants, and for a protective order intended to preserve already

scant evidence from accidental or intentional disposition before discovery. The

expedited discovery seeks to uncover who and how secretly accessed Plaintiffs

confidential psychiatric information, and to ensure that still existing evidence of the

alleged fraud is preserved until discovery. This discovery will allow Plaintiff to

pursue these parties and put a stop to their questionable activities.

      The exigencies of this matter require immediate action. Absent expedited

discovery, it is likely that Jakub will be unable to ascertain the scope of the Yale's

fraud because, as the complaint shows, it was intended to remain undetected and

leave no physical record. Good cause exists for granting the motion: the request is

reasonable and limited in scope and time, and seeks only basic identifying

proportional to this stage of the proceedings. The burden of compliance is minimal,
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 2 of 16




and will not impose an undue hardship upon the defendants. As shown in the

accompanying memorandum, courts in this Circuit routinely grant similar motions

in cases alleging fraud, unfair competition, or infringement.

      The discovery consists of four (4) interrogatories, one (1) request for

production of documents, and one third party deposition, collectively attached

hereto as Exhibit A.

      This motion is based on the accompanying memorandum oflaw, and the

attached affidavit. A proposed order is attached for the Court's convenience.

Counsel is available, should the Court want to hear from the plaintiff, or if a

hearing was helpful to the Court.

      For the foregoing reasons, Plaintiff Jakub Madej respectfully requests that

this Court enter an Order requiring the defendants to respond to Jakub's discovery

requests within ten (10) days from service and granting a Protective Order

preventing spoliation of evidence.




Dated: August 27, 2020                      Respectfully submitted,
        Bridgeport, Connecticut             By: Isl Jakub M a dej
                                            J akub J. Madej
                                            LAWSHEET
                                           415 Boston Post Rd Ste 3-1102
                                           Milford, CT 06460
                                           T: (203) 928-8486
                                           F: (203) 902-0070
                                           E: i.madei@lawsheet.com
                                            Counsel for Plaintiff
        Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 3 of 16




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 JAKUB MADEJ,                                       Civil Action No.
     Plaintiff,                                     3:20-cv-00133 (JCH)

 V.                                                 JURY TRIAL DEMANDED

 YALE UNIVERSITY et al.                             AUGUST 26, 2020
      Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF
         PLAINTIFF'S MOTION FOR EXPEDITED DISCOVERY AND
                    ENTRY OF PROTECTIVE ORDER


      Plaintiff Jakub Madej ("Jakub", "Plaintiff') respectfully submits this

memorandum of law in support of his motion for expedited discovery and entry of

protective order.



I.    INTRODUCTION

      Between March 1 and 5, 2020, Defendants Does 1-10 fraudulently accessed

Plaintiffs sensitive psychiatric information and used them to intimidate Plaintiff

into withdrawing his allegations against the defendant in a co-pending case. Jakub

moves this Court for an order allowing him to take discovery from Yale University

and a third-party Colleen Davis to obtain information likely to identify the

identities of Doe defendants, and the scope of the alleged fraud. As set forth below,

the Court should grant Jakub's Motion because good cause exists for the proposed

discovery.




                                         -1-
        Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 4 of 16




II.    FACTUAL BACKGROUND

       This is a fraud action against Yale University ("Yale") and Yale Health, an

on-campus clinic operated by the defendant university. Yale is an elite college

located in New Haven, Connecticut. (Am. Compl.         ,r 12.) Yale offers "free" mental
health services to all paying students enrolled in Yale's education programs. (Id.         ,r
13.) Approximately 70% of Yale students experience psychological concerns, and

50% seek Yale Health's services. (Id.   ,r 34) Psychiatric records contain some of the
most sensitive and private information about any human being, which is revealed in

confidence that they would be kept strictly confidential. (Id.      ,r,r 51-54). After several
students committed suicide at Yale in 2015, the University's executives secretly and

regularly accessed student psychiatric records to identify more "risky" individuals

as part of the enterprise risk management program to take a preemptive action,

including dismissals (Id.   ,r,r 56-58). Yale never sought consent of its students to
access this confidential information, and ensure that no record of disclosure is left.

(Id. ,r 59) Yale's actions were motivated by its management's business judgment, a

desire to preserve the University's reputation, as well as an effort to minimize legal

liability and mitigate litigation exposure. (Id.   ,r,r 37-40)
      Plaintiff is an undergraduate student at Yale University. (Id.         ,r 61.) He was
treated for depression and attention deficit disorder. (Id.      ,r 62.) After being brutally
stabbed in 2018, he sought mental health treatment at Yale Health. (Id.          ,r,r 63, 64.)
Yale represented that its services are confidential. (Id.    ,r,r 65-67.) Between January
and March 2020, Yale Health provided Plaintiffs all psychiatric records to the

University's administration, which used them to intimidate Plaintiff to dismiss his


                                           -2-
          Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 5 of 16




allegations against Yale in a co-pending case in this district. (Id.               ,r,r 74-75.) When
Plaintiff requested a list indicating all disclosures of his health information, Yale's

Chief Privacy Officer officially declared that none were made. (Id.                 ,r 76.)
         On March 5, 2020, at approximately 2:56 pm, Plaintiff received a copy of his

entire psychiatric record from an individual who identified herself as Colleen Davis.

(Afft.   ,r 5.) Plaintiff has not authorized Ms. Davis to access his psychiatric record,
and does not know Ms. Davis. (Id.         ,r 6.) Upon information and belief, Ms. Davis is
not employed at Yale University, and has no authorization to request, let alone

access, any student's psychiatric data from Yale Health. (Id.             ,r 7.)
         Plaintiff now seeks to learn how Ms. Davis accessed his psychiatric

information, as well as who and how requested, accessed, and disclosed his records

without his consent to retaliate against him.



Ill.     LEGAL STANDARD

         The court has broad exercise to order discovery prior to the parties' Rule 26(f)

conference. Fed. R. Civ. P. 26(d)(l). The party seeking expedited discovery bears the

burden of showing good cause for the requested departure from usual discovery

procedures . Pod-Ners. LLC v. Northern Feed & Bean of Lucerne, Ltd. Liability Co.,

204 F.R.D. 675, 676 (D.Colo.2002).

         The applicable standard in the Second Circuit is that of "reasonableness and

good cause" 1 . Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 326 (S.D.N.Y. 2005)


1 Second Circuit occasionally applied the preliminary-injunction-style analysis set out in Notaro v.

Koch, 95 F.R.D. 403, 405 (S.D.N.Y.1982). The recent trend rejects the Notaro approach as overly
stringent in favor of the more flexible "good cause" standard. See generally Semitool. Inc. v. Tokyo


                                                 -3-
         Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 6 of 16




(adopting the test); N. Atl. Operating Co. v. Evergreen Distribs., LLC, 293 F.R.D.

363, 367 (E.D.N.Y. 2013) (noting the split and the trend in favor of the

reasonableness test). The analysis is whether the moving party can "prove that the

requests are reasonable under the circumstances." Pietsch v. Marcantonio, 2016 WL

1069656, at *4 (E.D.N.Y. Mar. 16, 2016) (quoting N. Atl. Operating Co. v. Evergreen

Distiib .. LLC, 293 F.R.D. 363, 367 (E.D.N.Y. 2013)).

        Courts found good cause when "the need for expedited discovery, in

consideration of the administration of justice, outweighs the prejudice to the

responding party." Id., citing Semitool. Inc. v. Tokyo Electron Am .. Inc., 208 F.R.D.

273, 276 (N.D. Cal. 2002). Other factors this Circuit has considered include the

privacy expectations of the defendants, the breadth of the discovery sought in terms

of inconvenience to the third party to be subpoenaed, the potential injury to the

plaintiffs if such discovery is denied, the plaintiffs' interests in pursuing cognizable

claims, and the interests of justice. Catlin v. Global, No. 14-CV-6324L, 2014 WL

3955220, at *2 (W.D.N.Y. Aug. 13, 2014) (noting that courts in this circuit apply "a
                                                                       '

variety of reasonableness-based tests"). See Pea.Tsou Educ., Inc. v. Doe, 2012 WL

4832816. at *3 (S.D.N.Y. Oct. 1, 2012) (identifying specific factors in infringement

cases). Courts also consider the potential prejudice if expedited discovery is not

granted, and the scope of the discovery reuqest. See Directory Assistants, Inc. v.

Doe, 2010 WL 10128887, at *1 (D. Conn. Apr. 28, 2010) (granting leave under the




Electron Am .. Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (rejecting the Notaro approach as
inconsistent with Rules 1 and 26(d) because it "circumscribes the wide discretion normally accorded
the trial court in managing discovery").


                                                -4-
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 7 of 16




Ayyash test); Qwest Commc'ns Int'l, Inc. v. WorldQuest Networks, Inc., 213 F.R.D.

418, 420. (D. Colo. 2003). Heightened scrutiny applies in reviewing an ex parte

application. Ayyash, 233 F.R.D., at 327.

      Courts recognize the need for expedience when dealing with theft and fraud,

or where the defendant has the means and incentives to destroy evidence. See,~.

Ayyash, 233 F.R.D. at 325 (finding "considerable urgency" and granting ex parte

expedited discovery where defendants were foreign corporations "who have both

incentive and capacity to hide their assets"); Amari v. Spillan, No. 2:08-cv-829, 2008

U.S. Dist. LEXIS 105655, at *6-8 (S.D. Ohio Dec. 19, 2008) (granting expedited

discovery to determine the extent of third-party involvement in an alleged three-

year scam). Expedited discovery may also be appropriate in cases where physical

evidence may be consumed or destroyed with the passage of time, thereby

disadvantaging one or more parties to the litigation. Qwest, 213 F.R.D. at 419. Good

cause frequently exists in cases involving claims unfair competition, or where

evidence may be lost or destroyed with time. Pod-Ners, LLC v. Northern Feed &

Bean of Lucerne Ltd. Liability Co., 204 F.R.D. 675, 676 (D. Colo. 2002) (citing

Benham Jewelry Corp. v. Aron Basha Corp., 1997 WL 639037 at *20 (S.D.N.Y.

Oct.14, 1997)); Caston v. Hoaglin, 2009 WL 1687927, at *2 (S.D. Ohio June 12,

2009). "Where a plaintiff has a potentially meritorious claim and no ability to

enforce it, courts have found good cause for expedited discovery." Mirza v. Doe, Civil

Action No: 19-CV-11940 (RA), at *2 (S.D.N.Y. Apr. 23, 2020) (referencing Digital

Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012))




                                           -5-
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 8 of 16




       Some courts have permitted expedited discovery simply to allow a case to

progress. See,~' Sheridan v. Oak St. Mortgage, LLC, 244 F.R.D. 520 (E.D.Wis.

2007) (allowing limited discovery to obtain information regarding class certification

and damages, without which the plaintiff could not pursue his action.) In timing of

discovery prescribed by Rule 26(d), the court focuses not on "protecting the unwary

and unrepresented defendant", but rather on "orderly case management". Semitool,

Inc., 208 F.R.D. at 276.



IV.   ARGUMENT

      A. Good Cause Exists for Expedited Discovery
      Plaintiff prevails under the applicable "good cause" standard. "Good cause"

consists of "examination of] the discovery request ... on the entirety of the record to

date and the reasonableness of the request in light of all of the surrounding

circumstances. Merrill Lynch. Pierce. Fenner & Smith v. 0 'Connor, 194 F.R.D. 618,

624 (D. Ill. 2000). The moving party needs to make aprima facie showing of the

need for the expedited discovery. Merrill Lynch. Pierce. Fenner & Smith v. 0

'Connor, 194 F.R.D. 618, 623 (D. Ill. 2000). Here, Plaintiff make an appropriate

showing on three separate occasions.

      First, Plaintiff seeks expedited discovery to determine the identities of Doe

defendants, the proper parties to this action. Plaintiffs complaint discusses in detail

the nature and scope of the alleged fraud, and makes a clear case for Does'

motivation and means. The named defendant Yale University is a corporation

employing 25,000 individuals, most of whom have no relation to or knowledge of the


                                          -6-
        Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 9 of 16




fraud; narrowing the defendants to actual defendants will serve the interests of

justice. The proposed discovery is narrowly targeted to this stage of the case: while

this action arises from a multiyear scheme, the events underlying the present

motion concern only one instance of unauthorized disclosure of sensitive

information that belonged to plaintiff, specifically at the beginning of March 2020.

Granting the request will enable Plaintiff to fully understand the nature of the

alleged conduct, and join the Doe defendants as parties to this action.

      Second, Plaintiff exhausted traditional avenues for identifying individual

defendants pre-service. Plaintiff suspects that Doe defendants likely include senior

administrators at defendant university, who are concealing their identities behind

the corporate wall. Yet the conduct alleged was instituted, enabled, and promoted

not by a corporate entity itself but by only a handful of individuals, who had means

and incentives to organize it. Plaintiffs affidavit demonstrates that Doe defendants

are individuals capable of being sued, and the requested discovery will likely reveal

their identities. Allowing expedited discovery to identify the names of Doe

defendants is routine in this Circuit. See Digital Sin, Inc. v. Does 1-176, 279 F.R.D.

239, 242 (S.D.N.Y. 2012); In re Malibu Media Adult Film Copyright Infringement

Cases, 15-cv-2721 (JS)(SIL), at *9 (E.D.N.Y. June 8, 2015).

      Third, Plaintiff needs expedited discovery to proceed with this case, and

defendant's cooperation to date has been less than orderly. Expedited discovery will

force the defendant to address the merits of this case rather than engage in




                                         -7-
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 10 of 16




stonewalling behavior, which - as discussed below - defendants have already

exhibited.



       B. Expedited Discoverv is Reasonable Under the Circumstances.
       In considering Plaintiffs request to expedite this discovery, the Court should

"examine the [Plaintiffs] discovery request on the entirety of the record to date and

the reasonableness of the request in light of all the surrounding circumstances."

Ayyash, 233 F.R.D. at 327 (S.D.N.Y. 2005) (citation omitted). Plaintiff made a prima

facie case for Yale's fraudulent scheme starting in 2014 but seeks only limited

information related to one instance, where defendant's actions are indisputable.

Plaintiffs application is supported by a detailed and verified declaration, which sets

forth specific facts that give rise to the acts into which Plaintiff now seeks discovery.

Expedited discovery is narrowly tailored to this stage of the proceedings, and will

impose minimal burden on defendants, which is clear from the face of the attached

requests.

      Granting the present motion will also promote a faster resolution on the

merits rather than on alleged procedural "errors" unrelated to the merits. Indeed,

Yale has already demonstrated an intent to stonewall here. On August 24, 2020,

when its answer to the original complaint was due, Yale filed a motion to dismiss,

alleging insufficient service of process. (ECF #14) The process in this case was

served via certified mail, return receipt requested on Yale's general counsel. (ECF

#10, at 1.) Yale did not contest that an authorized representative accepted service

and signed off a receipt to confirm that delivery was successful. In fact, Yale


                                          -8-
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 11 of 16




presented no evidence - whether a verified allegation or an affidavit - to controvert

the presumption that a proper service was made. Instead, the University makes an

irrelevant and inapplicable argument that a party cannot serve process himself,

which is not even the case here. Ironically, Yale even failed to effectuate any service

of its paper - which itself alleges improper service - on plaintiff, who is yet to be

authorized to file and receive papers electronically. (ECF #3) Absent expedited

discovery, defendant will continue its stonewalling conduct unrelated to the merits,

or any genuine legal issues, in stark violation of the Rule 1 mandate.

      Some courts allowed expedited discovery simply to allow a case to progress.

The court should do the same here. In Semitool, a patent dispute, plaintiff

requested the technical specifications and manuals of defendant's infringing device;

a property inspection; and documents and property inspections at two of

Defendants' customers. One month after plaintiff filed its motion, the court granted

expedited discovery finding that it would "substantially contribute to moving this

case forward". The Semitool court noted that the request was narrowly tailored, and

the requested material was not otherwise accessible. This Court should follow the

Semitool lead, and grant expedited discovery to move this case forward - and

facilitate an orderly and inexpensive determination of this case on its merits.

Semitool v. Tokyo Electron America. Inc., 208 F.R.D. 273 (N.D. Cal. 2002).

      In light of all these circumstances, expedited discovery is entirely reasonable,

and this Court should allow it.




                                          -9-
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 12 of 16




       C. Standard Protection Mechanisms are Insufficient. and Circumstances
          Wan-ant Entry of Protective Order.
      As a party to this action, Yale University and Yale Health already have an

obligation to preserve evidence that is relevant to the litigation. See, ~ . Zubulake

v . UBS Warbuxg LLC, 220 F.R.D. 212, 216 (S.D.N.Y.2003) (quoting Fujitsu Ltd. v .

Fed. Express Corp ., 247 F.3d 423, 436 (2d Cir.2001)). Here, these standard

protection mechanisms are insufficient for at least two reasons.

      First, the alleged conduct is extensive in time, and intentional in nature. The

complaint shows that individuals involved in the fraud were legally sophisticated,

and actively sought to circumvent lawful procedures that mandate a disclosure of

individuals who accessed the sensitive information in dispute. The individuals in

question are likely knowledgeable about the already existing obligations in

litigation, which they are incentivized to interpret aggressively, with potentially

detrimental consequences if evidence cannot be restored. The standard protection

procedures in civil discovery are thus not enough to ensure that already scant

evidence is preserved before discovery. Entering the attached order will enable

Plaintiff to ensure that all relevant evidence is left untouched before discovery can

take place.

      Second, the remaining evidence is likely elusive, susceptible to being

destroyed, and difficult to restore with time. The relevant evidence will primarily

consist of depositions, which will reveal who specifically and how orchestrated the

fraud described in the complaint. However, the crucial remaining physical

documents are likely to be electronic, stored at location and formats only known to



                                         - 10 -
       Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 13 of 16




defendants, and only within defendants' control. Plaintiff was unable to obtain any

information through an independent investigation despite numerous attempts.

Accordingly, Plaintiff cannot discern how likely is the information at bar capable of

being accidentally deleted or overwritten. Entering the attached order will ensure

that neither instance becomes reality.

      Rule 26(c)(l)(B) of Federal Rules of Civil Procedure provides that the Court

may enter a protective order requested by any party or person from whom discovery

is sought "specifying terms, including time and place, for the disclosure or

discovery". For the foregoing reasons, the court should enter the attached protective

order. The burden of compliance with the protective order is not be particularly

onerous for any defendant. Were the defendants to claim that they did not engage in

the alleged fraud, the protective order will not impose any undue cost on

compliance.

      Accordingly, this Court should enter the attached protective order intended to

ensure that all evidence is preserved until discovery.



V.    CONCLUSION

      Plaintiff has made a strong evidentiary showing of the substantiality of his

claims, and the need for expedited discovery outweighs the prejudice to Yale

defendants. The Court should therefore grant Plaintiffs motion for expedited

discovery and entry of protective order.




                                           - 11 -
     Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 14 of 16




Dated: August 27, 2020               Respectfully submitted,
       Bridgeport, Connecticut       By: /s/ Jakub Madej
                                     Jakub J. Madej
                                     FACTSABOUTYALE,LLC
                                     415 Boston Post Rd Ste 3-1102
                                     Milford, CT 06460
                                     T: (203) 928-8486
                                     F: (203) 902-0070
                                     E: j.madej@lawsheet.com
                                     Counsel for Plaintiff




                                  - 12 -
     Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 15 of 16




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


JAKUB MADEJ,
    Plaintiff,                                    Civil Action No.
                                                  3:20-cv-00991 (JCH)
      V.
                                                  JURY TRIAL DEMANDED
YALE UNIVERSITY et al.
                                                  AUGUST 28, 2020
     Defendants.


                       AFFIDAVIT OF JAKUB MADEJ

     I, Jakub Madej, declare pursuant to 28 U.S.C. § 1746 as follows:

1.   My name is J akub Madej. I am over the age of eighteen. I am competent to
     testify. I made this declaration on personal knowledge.
2.   I submit this affidavit in support of Plaintiff's Motion for Expedited Discovery
     and Entry of Protective Order.
3.   In 2019, I have sought mental health treatment services at Yale Health, an
     on-campus clinic at Yale University.
4.   At no point during my relationship with Yale Health MH&C Department was
     I presented with a written agreement governing that relationship. Upon
     information and belief, Yale Health MH&C does not present a written
     contract to its student customers at any time.
5.   I have never authorized any disclosure of my personal health information to
     any individual, whether verbally or in writing. Yale Health has not sought
     my permission to disclose my psychiatric records outside the facility, or to
     anyone else.
6.   Between February 2018 and March 2020, Yale University and Yale Health
     represented to me, through their binding handbooks, materials, and official
     statements on their websites, that all information gathered at Yale Health
     MH&C department would not be disclosed to anyone without my permission.
      Case 3:20-cv-00991-JCH Document 19 Filed 08/28/20 Page 16 of 16




7.    On March 5, 2020, at approximately 2:56 pm ET, I received an email from an
      individual who identified herself as Ms. Colleen Davis.
8.    Attached to Ms. Davis's email was a complete written record of my visits with
      a psychiatrist at Yale Health, and detailed notes describing my mental health
      conditions, identifying prescription medications that I receive, and stating
      various personal and sensitive facts about my past concerns.
9.    Ms. Davis's email contained perhaps the most confidential and sensitive
      information imaginable about myself.
10.   I don't know Ms. Davis. I have never met Ms. Davis. I don't know who Ms.
      Davis is.
11.   I have not authorized Ms. Davis to access my psychiatric information at any
      time.
12.   On March 9, at approximately 7:58 am, I officially requested a written record
      accounting for all disclosures of my health information from Yale Health. In
      other words, I requested a list of who, when, how, and why accessed my
      personal medical information.
13.   On March 11, at approximately 11:51 am, I received a response from Ms.
      Susan Bouregy, who identified herself as Chief Privacy Officer and Acting
      HIPAA Privacy Officer at Yale University.
14.   Ms. Bouregy represented to me that no disclosures have been made.



      I declare under penalty of perjury that the foregoing is true and correct.


                                                    Isl Jakiib Madej
                                                             - Digitally signed
                                                  Jakub        by Jakub Madej
                                                               Da,t « 2020.08.28
                                                  Madej        12:18:30 -04'00'
